Citation Nr: 9917053	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  92-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right hip disorder.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.

4.  Entitlement to a rating greater than 20 percent for 
residuals of a fractured great toe with traumatic arthritis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1966.

This case initially arose from a rating decision rendered in 
January 1992, in which the White River Junction, Vermont, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's petitions to reopen his claims of 
entitlement to service connection for a low back disorder, a 
right hip disorder, and a knee disorder, on a direct basis 
and as secondary to his service-connected residuals of a 
right great toe fracture with traumatic arthritis.  The 
decision also denied the veteran's claim of entitlement to a 
rating greater than 20 percent for his residuals of a right 
great toe fracture with traumatic arthritis.  In a decision 
dated in March 1997, the Board of Veterans' Appeals (Board) 
denied the veteran's petitions to reopen and his claim of 
entitlement to a rating greater than 20 percent for his 
service-connected residuals of a right great toe fracture 
with traumatic arthritis.  The appellant appealed that 
determination to the United States Court of Appeals of 
Veterans Claims (Court), which vacated the Board's March 1997 
decision and remanded the case to the Board for further 
adjudication pursuant to an Order of the Court in response to 
a Joint Motion to Remand filed by the parties to the appeal.  
[redacted].  
This decision is rendered pursuant to the instructions 
presented in the Order and Joint Motion to Remand.

Additionally, the Board notes that while the case was pending 
before the Court the veteran perfected an appeal of the RO's 
April 1997 decision denying his claim of entitlement to an 
acquired psychiatric disorder, to include PTSD.  Accordingly, 
this claim is also before the Board for appellate 
consideration and will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a low back disorder, a right hip disorder and a right 
knee disorder were denied on a direct and secondary basis in 
an August 1979 Board decision.

2.  The evidence received subsequent to August 1979 is 
relevant to the issues and has not been previously submitted, 
and when reviewed in conjunction with the evidence as a whole 
it is significant enough that it must be considered in order 
to fairly decide the merits of the claims.  

3.  The veteran's residuals of a fracture of the right great 
toe with traumatic arthritis are manifested by painful 
limited motion of the right great toe at the metatarsal 
phalangeal and interphalangeal joints, no neurological 
deficits, no deformity, no malunion, no malalignment, mild 
hallux valgus, and mild degenerative joint disease at the 
metatarsal phalangeal joint.

 

CONCLUSIONS OF LAW

1.  The Board's August 1979 rating decision, wherein the 
veteran's claims of entitlement to service connection for a 
low back disorder, a right knee disorder, and a right hip 
disorder were denied on a direct and secondary basis, is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 
3.104(a) (1998).

2.  The evidence received subsequent to the August 1979 
decision is new and material and serves to reopen the 
veteran's claims of entitlement to service connection for a 
right knee disorder, a right hip disorder and a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The criteria for a schedular evaluation greater than 20 
percent for residuals of a fracture of the right great toe 
with traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

In an August 1979 decision the Board denied the veteran's 
claims of entitlement to service connection for a low back 
disorder, a right knee disorder, and right hip disorder on a 
direct and secondary basis.  Prior Board decisions are final, 
and may be reopened only upon the receipt of additional 
evidence that, under the applicable statutory and regulatory 
provisions, is both new and material.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  Pursuant 
to the applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court has held that, the first 
determination is whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) (1998) in order 
to have a finally denied claim reopened.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim it must be determined whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

At the time of the Board's August 1979 last final 
disallowance of the veteran's claims of entitlement to 
service connection for a low back disorder, a right knee 
disorder and a right hip disorder, the evidence included the 
service medical records, the reports of VA examinations dated 
in October 1975 and November 1976, private medical records 
dated from July 1977 to November 1979, private medical 
records dated in August 1978 and March 1979, VA outpatient 
treatment records dated from January 1976 to March 1979 and 
statement from the veteran's wife, sister and parents dated 
in April 1979.

The evidence added to the record since the time of the 
adverse Board decision of August 1979 essentially consists of 
a copy of the original decision awarding disability benefits 
from the Social Security Administration (SSA) and the 
subsequent SSA decision terminating disability benefits as of 
January 1979, testimony provided by the veteran at a RO 
hearing in January 1995 and multiple statements to the record 
regarding his claims, outpatient treatment records dated from 
January 1989 to December 1995, and the reports of VA 
examinations dated in May 1994, December 1995, and April 
1996. 

The outpatient treatment records include periodic treatment 
for his right great toe and sporadic complaints related to 
his right hip, knee and low back with occasional x-ray 
studies, and his VA examinations document his complaints of 
pain in conjunction with physical examinations of his right 
great toe, and to some extent his low back, right knee, and 
right hip.  The December 1995 VA examiner noted that, "It is 
possible, but not probable, that this injury [the right great 
toe fracture residuals] has resulted in the other 
disabilities the patient complains of, particularly with 
regards to his right knee and right hip.  There is some 
evidence to suggest that his obesity may have played a role 
in the accelerated presence of degenerative joint disease, 
both in the knee and in the hip."  

At his January 1995 hearing, and in multiple statements of 
record, the veteran reiterated his belief that walking in a 
deformed cast in service resulted in injury to his right hip, 
right knee and low back, and that his post-service 
accommodation of his right great toe disability has added to 
his other disabilities.  Although he also testified that no 
doctor had informed him that his right hip, right knee and 
low back problems were due to his toe, and that he had no low 
back, right hip or right knee problems prior to his injury to 
the right great toe.

Upon review of the evidence submitted since August 1979, the 
Board finds that the evidence submitted is not duplicates of 
previously submitted evidence and is not cumulative of 
evidence previously of record, and is thus, new.  In 
addition, it is material, in that it pertains to the issues 
at hand.  Moreover, it is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  Accordingly, the veteran has submitted 
new and material evidence sufficient to reopen his claims of 
entitlement to service connection for a low back disorder, a 
right knee disorder and a right hip disorder.

Having reopened these claims, the Board finds that 
clarification of the VA examiner's December 1995 statement 
regarding a "possible" relationship between the veteran's 
service-connected right toe disability and his non-service-
connected right hip, right knee and low back disorders is 
required.  Therefore, in keeping with the Court's decisions 
in Elkins and Winters, these newly reopened claims will be 
addressed in the remand portion of this decision.  

2.  Entitlement to a rating greater than 20 percent for 
residuals of a fracture to the right great toe with traumatic 
arthritis.

The appellant contends that his service-connected residuals 
of a fracture of the right great toe with traumatic arthritis 
constantly aches and throbs, he cannot bend his toe, and that 
his toe causes him to walk with a limp.  His contentions 
regarding the increase in severity of his right great toe 
disability constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

With regard to the VA's statutory duty to assist, the veteran 
has asserted that the RO has failed to obtain the records of 
a June 22, 1995, VA podiatry appointment with Dr. Connolly.  
However, a review of the record reveals that the RO attempted 
to obtain this record from the VA medical center and was 
informed that the only records available from this visit were 
x-rays, as verified by personnel at the VA medical center in 
a March 1996 report of contact.  Additionally, the Board 
notes that Dr. Connolly performed the veteran's April 1996 VA 
compensation examination and had the opportunity at this time 
to report on his assessment of the veteran's residuals of a 
right great toe fracture.  It should also be noted that the 
veteran has submitted award decisions from the Social 
Security Administration (SSA) showing that he received 
disability benefits from approximately October 1977 through 
December 1978 for emotional and physical disabilities.  Some 
of the medical records relied upon by the SSA in making these 
decisions have not been associated with the veteran's claims 
folder.  However, the Board has concluded that these records, 
which would show the degree of disability present in 1977-78 
would not be probative of the veteran's current level of 
disability.  Accordingly, the Board finds that there is no 
need to obtain records in situations where it is not 
indicated how the records would be useful to the claim, and 
the veteran has not indicated that such records include 
medical opinions which would be useful in demonstrating his 
current level of disability.  See generally Holoway v. Brown, 
4 Vet. App. 454 (1993).  Consequently, the Board further 
finds that the VA has met its statutory obligation to assist 
him in the development of his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Addressing the background of the veteran's grant of 
entitlement to service connection for residuals of a fracture 
of the right great toe, the Board notes that the RO 
originally awarded service connection for this disability in 
an August 1975 decision, assigning a noncompensable 
evaluation, effective June 23, 1975.  By rating action of 
November 1975 the RO increased the evaluation of the 
veteran's service-connected right great toe disability to 10 
percent, effective June 23, 1975.  In a December 1976 
decision the RO again awarded the veteran an increase in the 
assigned disability rating for his residuals of a fracture of 
the right great toe, assigning a 20 percent evaluation, 
effective August 27, 1976.  This evaluation was confirmed in 
a September 1978 RO decision from which the veteran perfected 
an appeal.  After reviewing the evidence of record, in an 
August 1979 decision the Board denied the veteran's request 
for a rating greater than 20 percent.  The assigned 20 
percent rating was confirmed by the RO in a January 1992 
decision, which is the decision on appeal at this time.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
Court has directed that a veteran can receive separate 
disability ratings unless the conditions constitute the 
"same disability" or the "same manifestation" under 38 
C.F.R. § 4.14 (1998).  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  In a July 1, 1997 precedent opinion, the Attorney 
General of the VA clarified that the provisions of 38 C.F.R. 
§ 4.14 prohibit the "evaluation of the same disability under 
various diagnoses." (VAOPGPREC 23-97 (July 1, 1997)).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), disabilities of the foot are rated 
pursuant to diagnostic codes 5276 to 5284.  Because the 
veteran has either not been diagnosed or clinically shown to 
have the following disorders or disabilities, pes planus 
(Diagnostic Code 5276); bilateral weak foot (Diagnostic Code 
5277); metatarsalgia (Diagnostic Code 5279); hammer toe 
(Diagnostic Code 5282); or malunion of, or nonunion of the 
tarsal and metatarsal bones (Diagnostic Code 5283), these 
provisions are not appropriate for evaluation of his service-
connected residuals of a right great toe fracture with 
traumatic arthritis.  Additionally, despite the notation in 
the April 1996 VA examination report that the veteran has pes 
cavus, he is not service-connected for this disorder and it 
has not been related to his service-connected disability; 
therefore, Diagnostic Code 5278 governing pes cavus is not 
applicable.  Nor is there any medical evidence indicating 
that the veteran's great toe has been amputated, as required 
for evaluation under Diagnostic Code 5171, governing 
evaluations for amputation of the great toe.

The applicable code sections consist of Diagnostic Codes 
5280, 5281 and 5284. Diagnostic Code 5280 provides for a 10 
percent evaluation for severe unilateral hallux valgus if the 
extent of the disability is equivalent to amputation of the 
great toe.  A 10 percent evaluation is also warranted for 
post-operative unilateral hallux valgus with resection of the 
metatarsal head.  Under Diagnostic Code 5281 severe 
unilateral hallux rigidus is to be evaluated as severe hallux 
valgus.  Diagnostic Code 5284, governing foot injuries, 
assigns a 10 percent rating for a moderate impairment, a 20 
percent rating is warranted for moderately severe impairment 
and a 30 percent rating is warranted for a severe impairment.  

The pertinent medical evidence of record consists of three VA 
examination reports and a September 1995 x-ray report.  The 
September 1995 x-ray report compares June 1995 findings with 
the September 1995 findings.  The examiner noted that the 
bone mineralization was normal, and mild degenerative changes 
were noted at the talonavicular junction medially.  No other 
abnormalities were noted, and no fracture or healing fracture 
of the first metatarsal or great toe was identified.

In May 1994 VA the veteran was given a VA examination in 
connection with his claim.  The examination report indicates 
that he complained of aching in his right great toe 
aggravated by walking.  The examiner noted that his gait was 
symmetrical and that he had difficulty with the heel/toe walk 
due to his hyperkeratosis.  His right great toe had zero 
degrees plantar flexion of the metatarsal phalangeal joint, 
and 40 degrees dorsiflexion, with zero degrees dorsiflexion n 
the interphalangeal joint and 40 degrees plantar flexion in 
the interphalangeal joint.  The left great toe had 40 degrees 
plantar flexion and 60 degrees dorsiflexion of the metatarsal 
phalangeal joint, and 20 degrees dorsiflexion and 45 degrees 
plantar flexion of the interphalangeal joint.  His reflexes 
were brisk and equal with no sensory deficit and good pulses 
in both feet.  He had full metatarsal and subastragalar and 
ankle range of motion.  He showed good bony structure and 
alignment with good joint space and good bony texture.  The 
examiner noted that his residuals were limitation of motion 
of plantar and dorsiflexion in both the metatarsal phalangeal 
and interphalangeal joints.  X-rays showed mild hallux valgus 
with early erosions on articular surface of the head of the 
first metatarsal joint, and the medial joint spaces were 
slightly narrowed.

In December 1995 the veteran was again examined by a VA 
doctor.  He complained of constant pain in his right great 
toe at the metatarsal phalangeal joint.  The physical 
examination of the right great toe revealed no obvious 
swelling or deformity, normal motion of 20 degrees flexion of 
the metatarsal phalangeal joint, and 20 degrees dorsiflexion, 
with pain at extreme dorsiflexion.  The examiner found no 
evidence of hallux rigidus or hallux valgus and no evidence 
of any gout.  There was normal subtalar motion of 5 degrees 
in each direction, normal ankle motion without instability of 
the ankle, and stable varus-valgus stress without any 
instability.  No evidence of fracture or malunion was found 
on x-ray, and only mild evidence of degenerative joint 
disease of the right great to at the metatarsophalangeal 
joint.  The examiner diagnosed limitation of motion of 
plantar and dorsiflexion of the metatarsal phalangeal and 
interphalangeal joints as the only residual.

In April 1996, the veteran's VA podiatrist, Dr. Connolly, 
performed a compensation examination on the veteran's foot.  
Dr. Connolly noted that the veteran had a "functional hallux 
limitus."  He notes that the veteran has soreness consistent 
with weightbearing "as the patient is quite obese, but also 
suffers from hypermobility and collapse of the medial arch of 
this foot, with great toe joint pain resulting from 
malfunction of the medial arch."  Non-weightbearing range of 
motion in the right great toe was 53 degrees hallux 
dorsiflexion and on the left was 36 degrees.  The veteran had 
extreme genu valgum.  In a weightbearing position, hallux 
dorsiflexion of the right toe was 12 degrees and hallux 
dorsiflexion of the left toe was 30 degrees, which the 
examiner reported was consistent with hypermobility and 
functional hallux limitus of the right foot as well as the 
left foot.  No gross effusion or erythema was noted.  Dr. 
Connolly found the findings in the December 1995 examination 
to be accurate when the patient was non-weightbearing, but 
felt that the veteran had joint pain explained by functional 
hallux limitus.  He also felt any discrepancies between the 
two examination reports were "mostly a matter of 
terminology" and not "a dispute of actual clinical 
findings."

The current record does not indicate that the veteran has any 
operations on his metatarsal head, nor is there any 
indication that his right great toe residuals are the 
equivalent to amputation of the great toe; consequently, the 
Board finds that the veteran's right great toe disability 
does not satisfy the criteria of Diagnostic Codes 5280 and 
5281.  With regard to Diagnostic Code 5284, the examinations 
all indicate that the veteran's sole residual is pain on 
motion causing limitation of motion of the 
metatarsophalangeal joint and the interphalangeal joint.  
There is no neurological impairment, no deformity, no 
malunion, and the clinical evidence indicates only mild 
evidence of degenerative joint disease.  Given this evidence, 
the Board finds that the veteran's residuals of a fracture of 
the right great toe with traumatic arthritis more nearly 
proximate a moderately severe impairment and not a severe 
impairment.

Additionally, the Board notes that the Court's November 1998 
Order required that consideration be made as to whether the 
veteran was entitled to a separate rating for his traumatic 
arthritis of the right great toe.  Under the regulations, 
traumatic arthritis is evaluated under Diagnostic Code 5010, 
which requires consideration of the criteria for degenerative 
arthritis as laid out in Diagnostic Code 5003.  Under the 
provisions of Diagnostic Code 5003, evaluation of 
degenerative arthritis is made on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  In the present case, 
there is no limitation of motion Diagnostic Code for either 
the toes in general, or the great toe specifically.  However, 
Diagnostic Code 5003, also provides that if the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applicable for "each such major 
joint of group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003."  Additionally, Diagnostic Code 5003 states that in 
the absence of limitation of motion, with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating can be assigned and a 20 
percent rating can be assigned for such evidence with 
occasional incapacitating exacerbations.  Because, the 
veteran's limitation of motion and pain on motion of his 
right great toe joints has already been considered in his 
evaluation under Diagnostic Code 5284, the assignment of a 
separate evaluation under Diagnostic Codes 5003, 5010, would 
result in the evaluation of the same disability/symptoms 
under various diagnoses and thus is prohibited by 38 C.F.R. 
§ 4.14 (1998).  Consequently, the Board finds that additional 
compensation pursuant to Diagnostic Codes 5010-5003, is not 
warranted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

New and material evidence having been received to reopen 
claims of entitlement to service connection for a low back 
disorder, a right knee disorder and a right hip disorder, on 
a direct and secondary basis, the petitions to reopen these 
claims are granted.

Entitlement to a rating greater than 20 percent for residuals 
of a fracture of the right great toe with traumatic arthritis 
is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to service connection for a low back 
disorder, a right knee disorder, a right hip disorder, and an 
acquired psychiatric disorder, to include PTSD.  Beginning 
with the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, the 
Board notes that the January 1999 VA psychiatric examination 
report provided by a board of two VA examiners finds that the 
veteran does not have PTSD, but states, "[a]lthough it is 
not possible to directly link his current symptoms to the in-
service stressors  . . . it is our opinion that it is at 
least as likely as not that these events were significant 
contributors to his current symptomatology."  It is unclear 
from this statement whether the examiners are asserting that 
the veteran's acquired psychiatric disorder had its onset in 
service or post-service.  Accordingly, the Board remands this 
case to the RO so that they can contact the two examiners who 
conducted this examination and have them clarify their 
statement.  

Additionally, the Board notes that the veteran was treated 
for psychiatric complaints in 1977, and was given SSA 
disability benefits for the period from October 1977 to 
December 1979 due in part to his psychiatric problems.  These 
records are not in the claims file.  The Board finds that 
such records may be probative to the veteran's pending claim, 
and accordingly the SSA records should be requested and 
associated with the veteran's claims folder for RO review.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992); 
38 U.S.C.A. § 5103(a) (West 1991).  Additionally, the veteran 
should identify any private or VA medical records of 
psychiatric treatment he may have had since discharge and 
these records should be obtained and associated with the 
claims file.

Turning to the veteran's claims of entitlement to service 
connection for a right knee, a right hip and a low back 
disorder, and the Board notices that the Joint Motion to 
Remand requests that consideration of aggravation of the 
veteran's non-service-connected right hip, right knee, and 
low back disorder be addresses, and the Board finds that 
these claims are inextricably intertwined with his secondary 
service connection claims.  Additionally, the Board finds 
that an additional examination and clarification of medical 
opinions of record is required in connection with these 
claims.  Initially, with regard to the issue of whether the 
veteran's current right knee, right hip and low back 
disorders were caused by his service-connected residuals of a 
fracture of the right great toe, the Board notes that the 
December 1995 examination report states that it is 
"possible, but not probable" that such a relationship 
exists, particularly with the right knee and right hip.  The 
examiner adds that there is evidence that the veteran's 
obesity has played a role in the accelerated presence of 
degenerative joint disease in the right knee and hip as well.  
Because it is unclear from these statements whether or not 
the examiner is actually relating the veteran's right knee, 
hip and low back problems to his service-connected residuals 
of a right great toe fracture or not, the Board finds that 
clarification of this statement is required.  Accordingly, as 
with the psychiatric report, the RO should contact the 
examiner who performed this examination and have him clarify 
whether it is at least as likely as not that the veteran's 
residuals of a right great toe fracture with traumatic 
arthritis is etiologically related to the onset of his right 
knee, hip, and low back disorder.  

Additionally, aside from the possible etiological 
relationship between the veteran's service-connected 
residuals of a right great toe disability and his non-
service-connected right knee, right hip, and low back 
disorders, the Board notes that the question of whether the 
veteran's service-connected right great toe injury residuals 
aggravated his non-service-connected right knee, right hip, 
and low back disorders has not been addressed.    Even if the 
service-connected residuals of a right great toe fracture 
disability did not cause the right knee, right hip and low 
back disorders, the RO must consider whether the non-service-
connected disorders may have been aggravated by the service-
connected residuals of a fracture of the right great toe; in 
such an instance, the "veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To adequately 
assess this issue, the RO should afford the veteran an 
orthopedic examination and request that the examiner render 
an opinion as to whether the veteran's service-connected 
residuals of a fracture of the right great toe aggravated his 
non-service-connected right knee, right hip and low back 
disorders.  The examiner should also attempt to render an 
opinion as to the degree of additional disability the 
service-connected disorder created beyond the level of 
disability existing prior to the aggravation.  Additionally, 
upon remand the veteran should be given the opportunity to 
add any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, to ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the veteran should attempt 
to obtain and submit any private 
treatment records relating to treatment 
for his psychiatric disorder since 
discharge.

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

3.  After completion of the above and 
association of any new evidence with the 
claims file the RO should forward the 
claims file to the board of two VA 
examiners who conducted the January 1999 
psychiatric examination.  The RO should 
ask that the examiners clarify their 
statement, "[a]lthough it is not 
possible to directly link his current 
symptoms to the in-service stressors  . . 
. it is our opinion that it is at least 
as likely as not that these events were 
significant contributors to his current 
symptomatology," by indicating whether 
or not they are stating that the 
veteran's acquired psychiatric 
disorder(s) had its onset during the 
veteran's period of active service.  In 
the event that these two examiners are 
not available, the RO should forward the 
claims file to another pair of VA 
examiners for review and clarification.

4.  The veteran should also forward the 
claims file to the examiner that 
performed the December 1995 VA joints 
examination.  The examiner should be 
requested to clarify their statements 
regarding the relationship, if any, 
between the veteran's service-connected 
residuals of a fracture of the right 
great toe and his non-service-connected 
right hip, right knee and low back 
disorders.  The examiner should be asked 
to state whether or not he believes it is 
at least as likely as not that the 
veteran's residuals of a fracture of the 
right great toe caused his right knee, 
right hip and low back disorders.  In the 
event that the examiner is not available, 
this opinion should be solicited from the 
examiner who performs the examination 
requested below.

5.  Upon completion of the above, the RO 
should schedule the veteran for an 
orthopedic examination of his right lower 
extremity and low back.  The claims file 
should be forwarded to the examiner and 
reviewed prior to the examination.  The 
veteran should be notified of the 
consequences of failing to report for the 
examination.  The examiner should be 
requested to express an opinion as to 
whether the veteran's service-connected 
residuals of a right great toe fracture 
aggravated his non-service-connected 
right knee, right hip and low back 
disorders; that is, whether any 
aggravation of the non-service-connected 
disabilities is proximately due to or the 
result of the service-connected residuals 
of a fracture of the right great toe.  
Additionally, to the degree possible, the 
examiner should be requested to express 
an opinion as to the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to 
the aggravation.  In the event that the 
examiner who performed the December 1995 
joints examination is not available, this 
examiner should also be requested to 
express an opinion as to whether or not 
the veteran's non-service-connected right 
knee, right hip and low back disorders 
are etiologically related to his service-
connected residuals of a fracture of the 
right great toe. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

